Order filed April 1, 2022




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-21-00134-CV
                                  ____________

                        CAROLINE N. OGU, Appellant

                                       V.

                     SOLOMON ERIC BOWENS, Appellee


                 On Appeal from the County Court at Law No 6
                           Fort Bend County, Texas
                    Trial Court Cause No. 20-CCV-067418

                                  ORDER

        The clerk’s record was filed March 24, 2021. Our review has determined
that a relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain Plaintiff’s Opposed Motion for Summary
Judgment” and attached Exhibits A, B, C, D, E, F, G, and H filed December 7,
2020.
        The Fort Bend County Clerk is directed to file a supplemental clerk’s record
on or before April 11, 2022, containing Plaintiff’s Opposed Motion for Summary
Judgment” and attached Exhibits A, B, C, D, E, F, G, and H filed December 7,
2020.

        If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM



Panel Consists of Justices Jewell, Zimmerer, Hassan.